Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 10/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “shorter dimension in a planar direction” in claim 4 is a relative phrase which renders the claim indefinite. It is unclear what the “shorter dimension” is shorter than. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 4, the phrase "to possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mark (US 2018/0154437).
Claim 1: Mark discloses a method for shaping a three-dimensional object on a working plane (abstract; ¶ 17; “The matrix is debound sufficient to form a shape-retaining brown part assembly”). The method includes a three-dimensional object shaping step of stacking layers of a modeling material and layers of a support material on the working plane, the modeling material constituting the three-dimensional object, the support material serving to support the modeling material (fig. 4; ¶ 115); and a deformation restrainer shaping step of forming a deformation restrainer (SH1; fig. 4) away from the 
Claim 2: Mark discloses the deformation restrainer shaping step forms a connector that allows the deformation restrainer to connect in at least a thinned part of the deformation restrainer to the target portion (fig. 4; see marked up figure below).


    PNG
    media_image1.png
    589
    765
    media_image1.png
    Greyscale

	Claim 3: Mark discloses the deformation restrainer shaping step forms a base of the deformation restrainer on a side opposite to the target portion across the connector, so that the 
	Claim 4: Mark shows that the base has a shorter dimension in a planar direction in which ends of the base formed on the support material detach away from the support material (fig. 7).
	Claim 5: Mark discloses removing the restrainer connected to the target portion from the three-dimensional object after the object is formed of the modeling material and the support material removed (fig. 7; see marked up figure below).

    PNG
    media_image2.png
    612
    777
    media_image2.png
    Greyscale

	Claim 6: Mark discloses the deformation restrainer in a shape having a portion formed along a direction intersecting the working plane (fig. 4).


    PNG
    media_image3.png
    561
    730
    media_image3.png
    Greyscale

	Claim 8: Mark discloses forming two deformation restrainers in a direction intersecting the working plane, and one restrainer closer to the working plane has a shape with a flat portion parallel to the working plane, and the other restrainer farther from the working plane has a shape with a portion bending toward the working plane (fig. 7; see marked up figure below).

    PNG
    media_image4.png
    608
    766
    media_image4.png
    Greyscale

	Claim 9: Mark discloses the restrainer being formed using the modeling material (¶ 120).
	Claims 10-11: Mark discloses the deformation restrainer and target have a higher degree of hardness than the support material (¶ 98).
Claim 12: Mark discloses a method for shaping a three-dimensional object on a working plane (abstract; ¶ 17; “The matrix is debound sufficient to form a shape-retaining brown part assembly”). The method includes a three-dimensional object shaping step of stacking layers of a powder material on the working plane and repeatedly irradiating the layers with laser light appropriate for shape-related data to form the object (fig. 4; ¶¶ 104, 115, 228); and a deformation restrainer shaping step of forming a deformation restrainer (SH1; fig. 4) away from the working plane and in contact in at least a part of the deformation restrainer with the support material (fig. 4), the deformation restrainer being a portion 
	Claim 13: Mark discloses a method for shaping a three-dimensional object on a working plane (abstract; ¶ 17; “The matrix is debound sufficient to form a shape-retaining brown part assembly”). The method includes a three-dimensional object shaping step of stacking layers of a powder material on the working plane and ejecting a binder for shape-related data to form the object (fig. 4; abstract; ¶¶ 104, 115); and a deformation restrainer shaping step of forming a deformation restrainer (SH1; fig. 4) away from the working plane and in contact in at least a part of the deformation restrainer with the support material (fig. 4), the deformation restrainer being a portion distinct from a target portion formed of the modeling material in the three-dimensional object shaping step and serving to generate a force that acts against stress causing the target portion to deform (¶ 120).
Claim 14: Mark discloses a method for shaping a three-dimensional object on a working plane (abstract; ¶ 17; “The matrix is debound sufficient to form a shape-retaining brown part assembly”). The method includes a three-dimensional object shaping step of stacking layers of a modeling material and layers of a support material on the working plane, the modeling material constituting the three-dimensional object, the support material serving to support the modeling material (fig. 4; ¶ 115); and a deformation restrainer shaping step of forming a deformation restrainer (SH1; fig. 4) away from the working plane and in contact in at least a part of the working plane with the support material (fig. 4), the deformation restrainer being a portion distinct from a target portion formed of the modeling material in the three-dimensional object shaping step and serving to generate a force that acts against stress causing the target portion to deform (¶ 120).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754